Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Sabari Bryan appeals the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment for the Defendants on Bryan’s action under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bryan v. SCDC, No. 3:08-cv-00846-RBH, 2009 WL 3166632 (D.S.C. Sept. 29, 2009). Additionally, we deny *405Bryan’s motions to compel and for production of a transcript. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.